This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                  No. A-1-CA-35099

 5 JOSEPH GALLEGOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Glenn T. Ellington, District Court Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Laurie Pollard Blevins, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kimberly M. Chavez Cook, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 HANISEE, Judge.
                                                                                            


 1   {1}   Defendant Joseph Gallegos appeals his convictions for aggravated battery

 2 and child abuse. He challenges (1) numerous jury instructions, (2) the sufficiency

 3 of the evidence supporting his convictions, (3) the district court’s handling of lost

 4 or missing evidence, and (4) the sentence imposed for his aggravated battery

 5 conviction. Concluding Defendant’s arguments are all without merit, we affirm.

 6 BACKGROUND

 7   {2}   Because this is a memorandum opinion and the parties are familiar with the

 8 facts and procedural history of this case, we set forth here only a brief overview of

 9 the historical facts of this case. We reserve discussion of specific facts where

10 necessary to our analysis.

11   {3}   On June 8, 2010, Defendant and his toddler-aged son (Child) went to an

12 Española car wash where Yvonne Serrano was working. Yvonne’s friend Renee

13 Martinez was at the car wash visiting with Yvonne. Upon being introduced by

14 Yvonne, Renee and Defendant decided to take Child to a nearby park, where they

15 were joined by Gilbert Martinez (Victim) and Brenda Quesada. Later in the

16 evening, Yvonne and her boyfriend, Martin Gonzales, joined the group. After

17 cruising around, stopping at a liquor store, and picking up food from McDonald’s,

18 the group eventually returned to the car wash after it had closed, sometime around

19 9:45 p.m., and continued to socialize and consume alcohol.




                                             2 
      
                                                                                            


 1   {4}   At some point after either hearing about or witnessing an altercation between

 2 Renee and Victim, Defendant confronted Victim, telling him, “You don’t hit girls.

 3 You don’t hit women. Why did you do that?” There were conflicting versions of

 4 how the ensuing fight began. Yvonne and Martin both testified that Defendant

 5 threw the first punch, which knocked Victim to the ground. Santa Fe Police

 6 Detective Brian Martinez testified that Defendant told him that Victim hit

 7 Defendant first, knocking him down, but that Defendant “got [in] what he called a

 8 lucky punch and watched [V]ictim go down.” It was undisputed that the fight

 9 eventually moved from the parking lot of the car wash into the adjacent street and

10 that Defendant continued to stomp and kick Victim, who was on the ground.

11 Defendant then dragged Victim across the road and fled when he heard sirens.

12   {5}   Victim was taken by paramedics to Española Hospital, where a helicopter

13 was waiting to airlift Victim based on reports that Victim “had a lot of head

14 trauma.” Before Victim could be loaded into the helicopter, however, he went into

15 cardiac arrest and was instead taken to the hospital’s emergency room. The

16 emergency room doctor who received and treated Victim later pronounced him

17 dead.

18   {6}   Defendant was charged with voluntary manslaughter, aggravated battery,

19 tampering with evidence, and abuse of a child. Following trial, Defendant was

20 acquitted of voluntary manslaughter and tampering with evidence, but convicted of


                                             3 
      
                                                                                         


 1 aggravated battery and child abuse. Defendant was sentenced to six years for

 2 aggravated battery and three years for child abuse. The district court ordered the

 3 sentences to run concurrently, less Defendant’s presentence confinement credit,

 4 and ordered Defendant to complete two years of parole following his incarceration.

 5 From his convictions and sentence, Defendant appeals.

 6 DISCUSSION

 7 I.      Jury Instructions

 8   {7}   Defendant argues that the district court erred by (1) denying Defendant’s

 9 requested self-defense instruction, (2) improperly instructing the jury on child

10 abuse, (3) improperly instructing the jury on proximate cause, and (4) failing to

11 instruct the jury on how to evaluate expert opinions. Defendant asks this Court to

12 conclude that cumulative error exists based on these instructional errors and

13 reverse Defendant’s convictions. We address each argument in turn.

14 Standard of Review

15   {8}   “The propriety of jury instructions given or denied is a mixed question of

16 law and fact. Mixed questions of law and fact are reviewed de novo.” State v.

17 Salazar, 1997-NMSC-044, ¶ 49, 123 N.M. 778, 945 P.2d 996. “When considering

18 a defendant’s requested instructions, we view the evidence in the light most

19 favorable to the giving of the requested instructions.” State v. Cardenas, 2016-

20 NMCA-042, ¶ 5, 380 P.3d 866 (alteration, internal quotation marks, and citation


                                            4 
      
                                                                                             


 1 omitted). “While an accused is entitled to instruction on his theory of the case if

 2 evidence exists to support it, the court need not instruct if there is absence of such

 3 evidence.” State v. Gardner, 1973-NMSC-034, ¶ 22, 85 N.M. 104, 509 P.2d 871.

 4   {9}    “The standard of review we apply to jury instructions depends on whether

 5 the issue has been preserved.” State v. Benally, 2001-NMSC-033, ¶ 12, 131 N.M.
6 258, 34 P.3d 1134. “If the error has been preserved we review the instructions for

 7 reversible error. If not, we review for fundamental error.” Id. (citation omitted).

 8 “Under both standards we seek to determine whether a reasonable juror would

 9 have been confused or misled by the instruction.” Id. (internal quotation marks and

10 citation omitted).

11 A.       The District Court Properly Denied Defendant’s Requested Self-Defense
12          Instruction

13   {10}   Defendant requested an instruction patterned after UJI 14-5181 NMRA

14 (Self-defense; nondeadly force by the defendant), but the district court refused that

15 instruction and instead instructed the jury under UJI 14-5171 NMRA (Justifiable

16 homicide; self-defense). Defendant contends that the evidence, viewed in the light

17 most favorable to giving the nondeadly force self-defense instruction, showed that

18 Defendant used nondeadly force—to wit, “punching and kicking”—in defending

19 himself against Victim. Defendant argues that this case is analogous to State v.

20 Romero, 2005-NMCA-060, 137 N.M. 456, 112 P.3d 1113, where this Court held



                                             5 
      
                                                                                               


 1 that the district court erred in refusing the defendant’s nondeadly force self-defense

 2 instruction. Id. ¶¶ 8, 9. We disagree.

 3   {11}   In Romero, the altercation between the defendant and the victim was an

 4 “attack, consisting of hitting, scratching, pinning down, and grabbing,” which the

 5 Court said “allowed [the d]efendant to respond with the like force of hitting,

 6 punching, grabbing and biting.” Id. ¶ 15. Notably the defendant and victim were

 7 husband and wife, and the evidence indicated that they had “fought physically . . . ,

 8 made up, and fought again, after which they made up, made love, and fought

 9 again.” Id. ¶¶ 2, 5. The Court described the victim’s injuries, “in the light most

10 favorable to [the d]efendant, [as] a broken nose, and various cuts and bruises.” Id.

11 ¶ 15. Critically in that case, the cause of the victim’s death was disputed: the state’s

12 expert testified that “it was a complex case with no obvious cause of death” but

13 nevertheless “opined that the victim died as a result of ‘complications of

14 mechanical injuries to the head,’ ” while the defense expert “testified that the

15 victim died a natural or accidental death as a result of the liver condition [from

16 which she suffered] because there was no other clear cause of death[.]” Id. ¶ 7.

17 Under those circumstances and because the evidence in the light most favorable to

18 the defendant “did not exclude an accidental death caused by the exercise of

19 nondeadly force[,]” this Court concluded that the nondeadly force self-defense

20 instruction should have been given. Id. ¶ 15.


                                              6 
      
                                                                                            


 1   {12}   This case is distinguishable from Romero. First, the evidence viewed in the

 2 light most favorable to giving Defendant’s requested instruction was that Victim

 3 initiated the fight by hitting Defendant first. However, Defendant admitted that

 4 after he got in “a lucky punch” that caused Victim to “go down” and “twitch[] like

 5 he was having a convulsion[,]” he proceeded to kick Victim in the face.

 6 Additionally, Martin testified that he saw Defendant repeatedly stomp and kick

 7 Victim while Victim was on the ground. Second, while there was testimony that

 8 Victim’s injuries included “scrapes or superficial abrasions[,]” Victim’s injuries

 9 were not mere “bruises and abrasions” as Defendant contends. Dr. Michelle

10 Aurelius, a forensic pathologist with the Office of the Medical Investigator (OMI)

11 and the State’s expert witness, testified that Victim sustained numerous injuries all

12 over his body, including multiple injuries to both sides of his head—e.g., a

13 “contusion and swelling around his left eye”—as well as his mouth and chin,

14 consistent with Defendant’s admission to kicking Victim in the face. Finally,

15 unlike in Romero where the victim’s cause of death was disputed, Dr. Aurelius

16 offered the only expert testimony in this case regarding Victim’s cause of death,

17 which she identified as “[c]omplications of multiple blunt force injuries[,]” and the

18 manner of death, which she believed was homicide. Under the facts of this case,

19 the district court properly refused Defendant’s nondeadly force self-defense

20 instruction because no reasonable jury could find that Defendant’s acts of


                                             7 
      
                                                                                            


 1 continuing to kick Victim after Victim had already gone down—and in the absence

 2 of evidence indicating that Victim continued to be a threat to Defendant—to be

 3 reasonable. See State v. Rudolfo, 2008-NMSC-036, ¶ 20, 144 N.M. 305, 187 P.3d
4 170 (“If a court determines that a reasonable jury must find the defendant’s use of

 5 . . . force to be unreasonable under the circumstances, a self-defense instruction is

 6 not appropriate.”).

 7   {13}   Defendant also complains about the district court instructing the jury under

 8 UJI 14-5191 NMRA (Self-defense; limitations; aggressor). In accordance with UJI

 9 14-5191, the jury was instructed that:

10             Self defense is not available to [D]efendant if he started the fight or
11          agreed to fight unless:

12             1. [D]efendant was using force which would not ordinarily create
13                a substantial risk of death or great bodily harm; and

14             2. [Victim] responded with force which would ordinarily create a
15                substantial risk of death or great bodily harm.

16 The State requested this instruction because there was evidence that Defendant

17 “started the fight” and “followed [Victim]” after Victim had walked away from

18 Defendant, leading to a “subsequent altercation.” The State argued that if the

19 district court agreed to instruct the jury on self-defense, UJI 14-5191 was necessary

20 in light of the evidence suggesting that Defendant may have been the aggressor.

21 We fail to see, and Defendant fails to explain with citation to relevant authority,

22 how the district court erred by giving this instruction under the facts of this case.
                                                8 
      
                                                                                              


 1 We, therefore, decline to consider this argument further. See State v. Guerra, 2012-

 2 NMSC-014, ¶ 21, 278 P.3d 1031 (explaining that appellate courts are under no

 3 obligation to review unclear or undeveloped arguments); State v. Vigil-Giron,

 4 2014-NMCA-069, ¶ 60, 327 P.3d 1129 (“[A]ppellate courts will not consider an

 5 issue if no authority is cited in support of the issue and that, given no cited

 6 authority, we assume no such authority exists.”).

 7 B.              The District Court’s Child Abuse Instruction Did Not Improperly
 8                 Include “Abandonment” as a Basis for Child Abuse

 9   {14}          Defendant argues that the jury instruction on child abuse “misdirected” the

10 jury by allowing it to find that Defendant had committed the felony act of child

11 abuse by completing the misdemeanor act of abandonment. Compare NMSA 1978,

12 § 30-6-1(B) (2009) (providing that “abandonment of a child” is a misdemeanor

13 offense if the child does not suffer death or great bodily harm), with § 30-6-1(E)

14 (providing that “abuse of a child” is a felony offense). According to Defendant,

15 “the jury was instructed on [the distinct] crimes [of child abuse and abandonment]

16 in a single instruction, causing confusion[.]” As an initial matter, we conclude that

17 Defendant failed to preserve this argument, 1 and we, therefore, review for

                                                                 
                   1
             Defendant points out that he proffered his own jury instruction on child
     abuse that the district court denied. However, we conclude that Defendant’s proffer
     failed to preserve this issue because Defendant’s proffered instruction failed to
     correctly state the law. See State v. Baxendale, 2016-NMCA-048, ¶ 11, 370 P.3d
813 (“Generally, to preserve error on a district court’s refusal to give a tendered
     instruction, the defendant must tender a legally correct statement of law.”).
                                                                    9 
      
                                                                                                                                                                                                    


 1 fundamental error only. See Benally, 2001-NMSC-033, ¶ 12. However, even

 2 assuming arguendo that Defendant properly preserved this argument, there is still

 3 no reversible error based on the district court’s instruction as to child abuse.

 4   {15}          Section 30-6-1 separately defines and criminalizes “[a]bandonment of a

 5 child[,]” on the one hand, and “[a]buse of a child” on the other. Compare § 30-6-

 6 1(B) (providing that “[a]bandonment of a child consists of the parent . . . leaving or

 7 abandoning the child under circumstances whereby the child may or does suffer

 8 neglect”), with § 30-6-1(D) (providing that “[a]buse of a child consists of a person

 9 knowingly, intentionally or negligently, and without justifiable cause, causing or

10 permitting a child to be: (1) placed in a situation that may endanger the child’s life

11 or health; (2) tortured, cruelly confined or cruelly punished; or (3) exposed to the

12 inclemency of the weather”). Here, Defendant was charged with and convicted of

13 abuse of a child in violation of Section 30-6-1(D)(1), not abandonment of a child

                                                                                                                                                                                                     
     Specifically, Defendant’s instruction did not comply with and conform to the
     version of UJI 14-612 NMRA—which had been amended in April 2015, prior to
     Defendant’s trial—in use at the time. First, Defendant’s instruction was deficient in
     that it failed to describe the “conduct or course of conduct alleged to have been
     child abuse” as required by the first element of UJI 14-612. Instead, Defendant’s
     instruction merely provided that Defendant “caused [Child] to be placed in a
     situation which endangered the life or health of [Child.]” Second, Defendant failed
     to properly define “reckless disregard” in conformance with the 2015 version of
     UJI 14-612—which provides that “reckless disregard” means “a substantial and
     unjustifiable risk of serious harm”—instead defining “reckless disregard” under the
     old standard of “substantial and foreseeable risk[.]” Id. Because Defendant failed
     to proffer a legally correct statement of child abuse, his argument that the court’s
     instruction on child abuse was improper is unpreserved.
                                                                                                 10 
      
                                                                                            


 1 under Section 30-6-1(B). That abandonment has a misdemeanor application does

 2 not preclude its consideration as part of a sequence of acts endangering a child’s

 3 life or health and thereby constituting felony child abuse. It is the nature of the

 4 defendant’s act and the degree of risk to which a child is exposed by that act—not

 5 whether the act is denominated “abandonment”—that determines whether

 6 misdemeanor or felony liability exists.

 7   {16}   In accordance with UJI 14-612 (Child abuse not resulting in death or great

 8 bodily harm), the State proffered four alternative factual bases for finding that

 9 Defendant committed child abuse under Subsection (D)(1): that Defendant (1)

10 “had [Child] in a car driven by a person under the influence of intoxicating liquor,”

11 (2) “had [Child] present when people were using drugs,” (3) “had [Child] present

12 for an altercation,” or (4) “abandoned [Child] from midnight to approximately six

13 o’clock a.m. on June 9, 2010.” The fourth alternative identifies a specific act and

14 ensuing course of conduct over a period of hours—i.e., Defendant fleeing the scene

15 upon hearing sirens, thus leaving Child in the middle of the night to be looked after

16 by strangers who had been “drinking and partying” all day, if looked after by

17 anyone at all as far as Defendant knew, and not retrieving Child for several

18 hours—that the State sought to prove “placed [Child] in a situation that may have

19 endangered [Child’s] life or health[,]” i.e., constituted a violation of Section 30-6-

20 1(D)(1). Though the term “abandoned” was used in instructing the jury on child


                                             11 
      
                                                                                           


 1 abuse, we conclude that the jury would not have been misdirected or confused by

 2 the instruction as given for two reasons. First, the jury was neither instructed on the

 3 misdemeanor crime of “abandonment of a child”—for which a different uniform

 4 jury instruction exists, see UJI 14-607 NMRA—nor provided a definition of

 5 “abandoned” premised upon its non-felony application. As such, we assume the

 6 jury would have given the term “abandoned” as used in the instruction its ordinary

 7 meaning and understood it to refer to Defendant’s act of fleeing the scene, leaving

 8 Child in precarious and uncertain circumstances, and failing to regain custody of

 9 Child for many hours. Cf. State v. Gonzales, 1991-NMSC-075, ¶ 30, 112 N.M.
10 544, 817 P.2d 1186 (noting that “definitional instructions are not required when the

11 terms are used in their ordinary sense”). Second, and relatedly, because it is clear

12 from the context of the evidence presented at trial that “abandoned” referred to the

13 aforementioned specific actions which the State argued constituted child abuse, we

14 are satisfied that the jury here was not misdirected as to the standard that had to be

15 met in order to convict Defendant of felony child abuse rather than misdemeanor

16 abandonment.

17 C.       The District Court Properly Instructed the Jury on Proximate Cause
18          and Negligence of a Third Party

19   {17}   The jury was given an instruction patterned after UJI 14-251 NMRA

20 (Homicide; “proximate cause”; defined), which instructed it that in order to hold

21 Defendant responsible for Victim’s death, it had to find that Defendant’s act “was
                                             12 
      
                                                                                        


 1 a significant cause of the death of [Victim,]” meaning that Defendant committed

 2 “an act which, in the natural and continuous chain of events, uninterrupted by an

 3 outside event, resulted in the death and without which the death would not have

 4 occurred.” UJI 14-251 contains bracketed language—“[There may be more than

 5 one significant cause of death. If the acts of two or more persons significantly

 6 contribute to the cause of death, each act is a significant cause of death.]”—that is

 7 to be given “if there is evidence that the acts of more than one person contributed

 8 to the death of the victim.” Id. use note 4. Defendant proffered an instruction

 9 omitting the bracketed language, which the district court rejected in favor of the

10 State’s requested instruction that included the language.

11   {18}   Notably, it was Defendant who advanced the theory that “more than one

12 person” contributed to Victim’s death and that Defendant did not act alone. In

13 closing argument, Defendant recalled the testimony of an eyewitness who was not

14 part of the group at the car wash but who was nearby and testified that she saw

15 “four guys and a girl kicking and jumping on another guy who was laying [sic] on

16 the ground and looked unconscious.” Defendant also referred to the testimony of

17 numerous officers who explained that they were responding to calls of “a large

18 fight.” Defendant specifically argued in summation that “[n]one of those . . .

19 officers responded to two men fighting or one man dragging [another]. It’s a large

20 fight.” In other words, Defendant attempted to cast doubt by positing that “more


                                            13 
      
                                                                                           


1 than one person” participated in the beating of Victim. See UJI 14-251, use note 4.

2 Thus, it was not only appropriate but necessary to include the bracketed language

3 in order for the jury to understand the meaning of “significant cause” where the

4 evidence could be construed as supporting a finding that Defendant’s acts were not

5 the sole cause of Victim’s death. 2 See State v. Huber, 2006-NMCA-087, ¶ 13, 140

6 N.M. 147, 140 P.3d 1096 (explaining that “[b]ecause there was evidence that [the

7 d]efendant was not the only one involved in the beating,” the jury was additionally

8 instructed with the bracketed language in UJI 14-251).




                                                              
                2
          We note that the district court premised its ruling regarding UJI 14-251 on
  the fact that there was “testimony before the [j]ury that there was intervening
  conduct of others, which may have resulted in [Victim’s] death,” referring to the
  possible improper intubation of Victim by paramedics. Defendant’s argument on
  appeal regarding UJI 14-251 likewise focuses on the issue of whether “a
  temporally subsequent, third party action[,]” i.e., improper intubation, may have
  been a cause of Victim’s death. However, the record demonstrates that it was not
  the evidence of improper intubation that supported the use of the bracketed
  language but rather the aforementioned evidence regarding the possibility of
  multiple assailants that necessitated its inclusion. Because we may “affirm the
  [district] court’s decision if it was right for any reason so long as it is not unfair to
  the appellant[,]” State v. Ortega, 2014-NMSC-017, ¶ 7, 327 P.3d 1076 (internal
  quotation marks and citation omitted), we conclude that it matters not that the
  district court did not identify the proper basis for including the bracketed language
  because the record undisputedly provides it. See State ex rel. State Highway Dep’t
  v. Strosnider, 1987-NMCA-136, ¶ 17, 106 N.M. 608, 747 P.2d 254 (explaining in
  the context of a challenge to jury instructions that “a correct decision of the
  [district] court will not be reversed if under any reasonable view of the facts and
  law, the judgment is proper”).
                                                                 14 
   
                                                                                            


 1   {19}   Defendant’s related complaint that the giving of UJI 14-252 NMRA

 2 (Homicide; negligence of deceased or third person) further confused matters is

 3 equally unavailing. UJI 14-252 provides:

 4                 The State must prove beyond a reasonable doubt that the
 5          defendant’s act was a significant cause of the death of ________
 6          (name of victim). Evidence has been presented that the negligence of a
 7          person other than the defendant may have contributed to the cause of
 8          death. Such contributing negligence does not relieve the defendant of
 9          responsibility for an act that significantly contributed to the cause of
10          the death so long as the death was a foreseeable result of the
11          defendant's actions. However, if you find the negligence of a person
12          other than the defendant was the only significant cause of death, then
13          the defendant is not guilty of the offense of _______ (name of
14          offense).

15 UJI 14-252 is to be used “in conjunction with [UJI] 14-251 when there is evidence

16 of negligence by another person.” UJI 14-252 use note. Here, unlike with respect

17 to the bracketed language in UJI 14-251, it was the district court’s determination

18 that “[c]ausation is in issue[,]” coupled with the evidence of possible negligence by

19 the paramedics, that supported giving UJI 14-252.

20   {20}   Defendant called Dr. Valerie Merl, the emergency room doctor who treated

21 Victim, and elicited testimony from her tending to suggest that the paramedics who

22 treated Victim on the way to the hospital may have improperly intubated Victim.

23 While Dr. Merl was not qualified as an expert witness and was not allowed to offer

24 an opinion regarding Victim’s cause of death, she was allowed to testify, over the

25 State’s objection, that when she learned later what Victim’s cause of death was


                                              15 
      
                                                                                                


 1 determined to be, it was different than the conclusion she had reached “of what

 2 [she] thought his cause of death would be.” Understood in context, Dr. Merl’s

 3 testimony was clearly intended as evidence that the paramedics, acting negligently

 4 by improperly intubating Victim, may have been a contributing cause of Victim’s

 5 death. Thus, in order to ensure that the jury would not be confused as to the impact

 6 of that evidence, it was necessary and proper for the district court to instruct the

 7 jury under UJI 14-252.

 8 D.       The District Court Did Not Commit Fundamental Error in Failing to
 9          Instruct the Jury on How to Evaluate Expert Opinions

10   {21}   Defendant argues that the district court’s failure to give UJI 14-5050 NMRA

11 (Opinion testimony) constitutes fundamental error. We disagree.

12   {22}   UJI 14-5050 instructs the jury that it “should consider each opinion received

13 in evidence . . . and give it such weight as [the jury] think[s] it deserves” and that it

14 “may disregard the opinion entirely” if it “conclude[s] that the reasons given in

15 support of the opinion are not sound or that for any other reason an opinion is not

16 correct[.]” Id. The use note provides that the instruction may be given “[u]pon

17 request . . . whenever an expert has testified or when a layman has been allowed to

18 state an opinion.” Id. use note (emphasis added).

19   {23}   Defendant did not request an instruction under UJI 14-5050. Defendant’s

20 only argument on appeal regarding why it was fundamental error for the district

21 court to fail to give a non-mandatory instruction that Defendant never requested is
                                              16 
      
                                                                                             


 1 that “[t]he guidance of UJI 14-5050 was critical to this case where [the State’s]

 2 expert[’s] opinion constitutes the primary evidence of the State’s theory of

 3 [Defendant] being a proximate cause of death.” That is simply insufficient to

 4 establish fundamental error. See State v. Cabezuela, 2015-NMSC-016, ¶ 37, 350

 5 P.3d 1145 (“The exacting standard of review for reversal for fundamental error

 6 requires the question of guilt be so doubtful that it would shock the conscience of

 7 the court to permit the verdict to stand.” (alterations, internal quotation marks, and

 8 citation omitted)); State v. Barber, 2004-NMSC-019, ¶ 8, 135 N.M. 621, 92 P.3d
9 633 (“The doctrine of fundamental error applies only under exceptional

10 circumstances and only to prevent a miscarriage of justice.”). Defendant fails to

11 explain how the district court’s failure to instruct under UJI 14-5050—particularly

12 where it had already instructed under UJI 14-5020 NMRA (instructing the jury

13 regarding the credibility of witnesses, including that the jury is the sole judge “of

14 the credibility of the witnesses and the weight to be given to the testimony of each

15 of them”)—constitutes a miscarriage of justice. We, therefore, decline to consider

16 this issue further. See Guerra, 2012-NMSC-014, ¶ 21.

17 E.       No Cumulative Error Exists

18   {24}   “The doctrine of cumulative error applies when multiple errors, which by

19 themselves do not constitute reversible error, are so serious in the aggregate that

20 they cumulatively deprive the defendant of a fair trial.” See State v. Roybal, 2002-


                                             17 
      
                                                                                             


 1 NMSC-027, ¶ 33, 132 N.M. 657, 54 P.3d 61. Because we have concluded that no

 2 error exists in either the instructions given or the district court’s refusal or failure

 3 to give certain instructions, there can be no cumulative error.

 4 II.      Sufficient Evidence Supports Defendant’s Convictions

 5   {25}   Defendant argues that his conviction for child abuse and the jury’s finding

 6 that he was a significant cause of Victim’s death are not supported by sufficient

 7 evidence. We address each argument in turn.

 8 Standard of Review

 9   {26}   “The test for sufficiency of the evidence is whether substantial evidence of

10 either a direct or circumstantial nature exists to support a verdict of guilt beyond a

11 reasonable doubt with respect to every element essential to a conviction.” State v.

12 Sena, 2008-NMSC-053, ¶ 10, 144 N.M. 821, 192 P.3d 1198 (internal quotation

13 marks and citation omitted). We do not “evaluate the evidence to determine

14 whether some hypothesis could be designed which is consistent with a finding of

15 innocence.” Id. (internal quotation marks and citation omitted). Rather, we “view

16 the evidence as a whole and indulge all reasonable inferences in favor of the jury’s

17 verdict while at the same time asking whether any rational trier of fact could have

18 found the essential elements of the crime beyond a reasonable doubt[.]” Id.

19 (emphasis, internal quotation marks, and citation omitted).

20 A.       Sufficient Evidence Supports Defendant’s Conviction for Child Abuse


                                              18 
      
                                                                                              


 1   {27}   Defendant argues that there is insufficient evidence to support his conviction

 2 for felony child abuse under Section 30-6-1(D)(1). Section 30-6-1(D)(1) provides

 3 that “[a]buse of a child consists of knowingly, intentionally or negligently, and

 4 without justifiable cause, causing or permitting a child to be . . . placed in a

 5 situation that may endanger the child’s life or health[.]” In order for a given

 6 instance of child abuse to rise to the felony level with which Defendant was

 7 charged, the risk to the child created by Defendant’s conduct must be substantial

 8 and unjustifiable. See UJI 14-612 (providing that in order to find a person guilty of

 9 child abuse, the state must prove that the defendant “[caused] [or] [permitted] a

10 substantial and unjustifiable risk of serious harm to the safety or health of [the

11 child]” (footnote omitted)).

12   {28}   As noted previously, the jury was instructed that it could convict Defendant

13 of child abuse if it found that Defendant committed any of four specified acts—(1)

14 “ha[ving] [Child] in a car driven by a person under the influence of intoxicating

15 liquor,” (2) “ha[ving] [Child] present when people were using drugs,” (3)

16 “ha[ving] [Child] present for an altercation,” or (4) “abandon[ing] [Child] from

17 midnight to approximately six o’clock a.m. on June 9, 2010”—with “reckless

18 disregard for the safety or health of [Child].” In accordance with UJI 14-612, the

19 jury was instructed that to find that Defendant showed a reckless disregard, it

20 “must find that [Defendant] caused or permitted a substantial and unjustifiable risk


                                              19 
      
                                                                                              


 1 of serious harm to the safety or health of [Child].” It was further instructed that

 2 “[a] substantial and unjustifiable risk is one that any law-abiding person would

 3 recognize under similar circumstances and that would cause any law-abiding

 4 person to behave differently than [Defendant] out of concern for the safety or

 5 health of [Child].” Thus, to support Defendant’s conviction for child abuse, there

 6 must be evidence of at least one of the four acts the State alleged constituted child

 7 abuse and that Defendant showed reckless disregard for the safety or health of

 8 Child in committing that particular act.3 See UJI 14-612; State v. Duttle, 2017-

 9 NMCA-001, ¶ 33, 387 P.3d 885 (explaining that a “general verdict will not be

10 disturbed if there is substantial evidence in the record to support at least one of the

11 theories of the crime presented to the jury”).
                                                               
                 3
           Ordinarily, courts reviewing the evidence supporting a conviction for child
   abuse by endangerment do not “parse[] the testimony [or] view[] the verdict only
   in light of the probative value of individual pieces of evidence.” State v. Graham,
   2005-NMSC-004, ¶ 13, 137 N.M. 197, 109 P.3d 285. Rather, we consider the
   cumulative effect of the evidence in light of the totality of the circumstances upon
   which the charge of child abuse is premised. See State v. Chavez, 2009-NMSC-
   035, ¶¶ 30-31, 146 N.M. 434, 211 P.3d 891 (discussing State v. Jensen, 2006-
   NMSC-045, 140 N.M. 416, 143 P.3d 178, and explaining how certain conduct—to
   wit, exposing a child to filthy living conditions—may, in combination with other
   risks, constitute child abuse by endangerment, but how that same conduct in
   isolation does not, unless the state adduces evidence of reckless disregard, i.e., that
   the filthy conditions placed the child at risk of substantial and foreseeable harm).
   However, because the jury was instructed exclusively in the disjunctive with four
   alternative premises, we proceed by determining whether there was sufficient
   evidence to support the conclusion that any one of the alternatives, rather than the
   combination of acts, constituted child abuse by endangerment. See State v. Smith,
   1986-NMCA-089, ¶ 7, 104 N.M. 729, 726 P.2d 883 (“Jury instructions become the
   law of the case against which the sufficiency of the evidence is to be measured.”).
                                                                  20 
    
                                                                                          


 1   {29}   Our review of the record leads us to conclude that there was sufficient

 2 evidence to convict Defendant of child abuse based on Defendant’s act, and the

 3 associated     circumstances,   of   “abandon[ing]   [Child]   from   midnight   to

 4 approximately six o’clock a.m. on June 9, 2010.” Defendant contends that “there is

 5 no evidence that [Defendant] ‘abandoned’ [Child] at all, much less that any such

 6 abandonment recklessly endangered [Child] as is required for [child] abuse.” We

 7 disagree.

 8   {30}   As concluded previously, in the context of the instruction—which specified

 9 a period of abandonment from midnight to six o’clock the next morning—and the

10 totality of the evidence presented, a reasonable juror would have understood

11 “abandoned” to refer to Defendant’s act of fleeing the scene after the fight and

12 ceasing to provide for the safe care of Child during the specified period of time.

13 The record contains substantial evidence of this act and its associated

14 circumstances, comprising testimony that Defendant indeed fled the scene without

15 Child, a toddler, and without providing for or acquiring means for Child’s care;

16 that Defendant only retrieved Child upon being contacted by Renee hours later;

17 and the reasonable inference that Defendant had no idea of Child’s whereabouts or

18 condition for the entire period from when Defendant fled until Renee contacted

19 him. We note that there is no evidence that Defendant returned to the car wash to

20 check on Child, made arrangements for a sober, familiar person to look after Child,


                                            21 
      
                                                                                            


 1 or took any other action to promote Child’s safety after fleeing the scene. In other

 2 words, there is substantial evidence supporting the first element of child abuse: that

 3 Defendant committed the act that the State alleged constituted felony child abuse,

 4 i.e., abandoning Child. See UJI 14-612.

 5   {31}   The next question, then, is whether the evidence supports the jury’s finding

 6 that Defendant showed “reckless disregard” in abandoning Child. The jury heard

 7 that Defendant and Child had spent the day and night with a group of people who

 8 had been “drinking and partying all day[,]” including consuming alcohol and

 9 drugs. While Defendant had met Yvonne on one previous occasion when he

10 repaired her tire, Defendant had never met the others in the group. Defendant,

11 Renee, Brenda, and Child spent time at a park “where[,] later on that evening[,]

12 Martin and Yvonne show[ed] up with more alcohol.” (Emphasis added.) At some

13 point after nine o’clock at night, the group, with Child in tow, went to a liquor

14 store where they purchased yet more alcohol. After picking up food at

15 McDonald’s, the group ended up at the closed car wash at around ten o’clock,

16 where they proceeded to consume the alcohol they had purchased and where at

17 least some members of the group went to the bathroom “to snort pills[.]” Sometime

18 shortly before midnight, Defendant and Victim got into a fight. After Defendant hit

19 Victim, causing Victim to “go down” and “twitch[] like he was having a

20 convulsion[,]” Defendant continued kicking Victim, dragged Victim across the


                                             22 
      
                                                                                           


 1 street, then “took off running” when he heard sirens. We conclude that a

 2 reasonable jury could find that Defendant’s act of fleeing the car wash without

 3 Child under the aforementioned circumstances—i.e., leaving Child, in the middle

 4 of the night, at a closed place of business, with virtual strangers who had been

 5 drinking and doing drugs—“caused or permitted a substantial and unjustifiable risk

 6 of serious harm to the safety or health of [Child]” such that “any law-abiding

 7 person would recognize under similar circumstances and that would cause [such]

 8 person to behave differently than [Defendant].” In other words, the jury could find

 9 that Defendant, through his conduct, showed reckless disregard for the life and

10 health of Child. We, therefore, affirm Defendant’s conviction for child abuse.

11 B.       The State Produced Sufficient Evidence that Defendant’s Conduct Was
12          a Significant Cause of Victim’s Death

13   {32}   The jury was given a special verdict form asking it to answer the question,

14 “If you unanimously find . . . that [Defendant] is guilty of [a]ggravated [b]attery

15 with great bodily harm, do you unanimously find . . . that [Defendant’s] actions

16 were a significant cause of the death of [Victim]?” The jury answered this

17 question, “Yes[.]” Defendant argues that “the evidence was insufficient to support

18 the jury’s special interrogatory finding that [Defendant’s] conduct was a

19 ‘significant’ cause of death.” We disagree.

20   {33}   Defendant’s entire argument under this issue is premised on his mistaken

21 view that Dr. Aurelius’s testimony regarding Victim’s cause of death was the only
                                             23 
      
                                                                                             


 1 evidence supporting the jury’s finding that Defendant’s acts were a significant

 2 cause of Victim’s death. Defendant’s argument ignores the other evidence,

 3 unrelated to Dr. Aurelius, supporting the jury’s finding. Specifically, Martin

 4 testified that he saw Defendant repeatedly stomping and kicking Victim when

 5 Victim was already on the ground, causing Martin to implore Defendant to

 6 “[p]lease stop. Stop. Look at what you’re doing. He’s already out of it[.]” He also

 7 testified that Defendant then dragged Victim’s body out of the roadway. Yvonne

 8 testified that Victim “was unrecognizable” because “[t]here was blood

 9 everywhere” on Victim’s face. Investigating detectives testified that when they

10 found Victim in a shed at a nearby business, Victim was breathing with slow,

11 shallow breaths. When paramedics arrived, Victim was responsive to painful

12 stimuli but was not talking or opening his eyes. The local hospital prepared a

13 helicopter to airlift Victim to another location where a neurosurgeon would be

14 available due to reports from dispatch that Victim had “a lot of head trauma.”

15   {34}   Additionally, Dr. Aurelius, who was qualified to testify as an expert and who

16 participated in reaching a conclusion regarding the cause and manner of Victim’s

17 death, testified “to a medical certainty” that Victim’s cause of death was

18 complications from multiple blunt force injuries and identified Victim’s manner of

19 death as homicide. Conceding that the injuries Victim suffered “were such that

20 they did not have a direct tear in the brain” and that the bleeding caused by the


                                              24 
      
                                                                                                


 1 scrapes and lacerations “in isolation with blood loss alone[] would not have been

 2 able to account for [Victim’s] death[,]” Dr. Aurelius explained that “in interpreting

 3 the information from the scene that [Victim] was struck in the face, went down

 4 immediately and started to convulse, and then emergency medical services arrived,

 5 that it’s that sequence of events that links it to the death at the hands of another.”

 6 She further explained that her “determination for cause of death is that [Victim]

 7 died from complications of blunt force injury with the concerns that he wasn’t able

 8 to protect his airway from the vomiting and the inhalation of blood.”

 9   {35}   From the foregoing, we conclude that there was substantial evidence to

10 support the jury’s finding that Defendant was a significant cause of Victim’s death.

11 III.     The District Court Properly Addressed Defendant’s Complaints
12          Regarding Lost or Destroyed Evidence and Did Not Err by Not
13          Instructing the Jury on Lost or Destroyed Evidence

14   {36}   Defendant argues that he was “prejudiced by the State’s loss of critical

15 evidence” and that his convictions must be reversed because “the [district] court

16 failed to provide the remedy [relating to the lost evidence that] it had granted

17 pretrial.” Specifically, Defendant complains that the district court rejected his

18 proffered jury instructions on lost or destroyed evidence, which would have

19 instructed the jury that it “may infer that the lost . . . evidence is unfavorable to the

20 [S]tate’s case against . . . [D]efendant.” While Defendant initially complained of

21 and sought a remedy for the State’s loss of or failure to disclose three pieces of


                                              25 
      
                                                                                           


 1 evidence—(1) Yvonne’s recorded statement to police on the night of the incident,

 2 (2) the “original notes or reports made in 2010” during Victim’s autopsy, and (3)

 3 the police reports of Lieutenant Christian Lopez, who responded to and

 4 investigated the June 8 incident, that purportedly documented “that [Victim’s]

 5 death was not due to a battery” but rather may have occurred at the hands of the

 6 paramedics—Defendant develops an argument only as to Lieutenant Lopez’s lost

 7 reports. We, therefore, limit our discussion to the issue of Lieutenant Lopez’s lost

 8 reports and the district court’s rulings regarding that evidence. See Guerra, 2012-

 9 NMSC-014, ¶ 21; cf. Elane Photography, LLC v. Willock, 2013-NMSC-040, ¶ 70,

10 309 P.3d 53 (“We will not review unclear arguments, or guess at what a party’s

11 arguments might be.” (alteration, internal quotation marks, and citation omitted)).

12 Remedies for Lost or Destroyed Evidence

13   {37}   “We review a district court’s remedy for lost or destroyed evidence for an

14 abuse of discretion.” State v. Redd, 2013-NMCA-089, ¶ 18, 308 P.3d 1000. New

15 Mexico courts apply a three-part test for determining whether a defendant’s due

16 process rights have been violated—and, concurrently, what sanction or remedy is

17 appropriate—when the state “destroys, loses, or fails to preserve evidence that has

18 previously been collected during the investigation of a crime.” State v. Ware, 1994-

19 NMSC-091, ¶ 15, 118 N.M. 319, 881 P.2d 679; see State v. Chouinard, 1981-

20 NMSC-096, ¶ 16, 96 N.M. 658, 634 P.2d 680 (“New Mexico has adopted a three-


                                            26 
      
                                                                                            


 1 part test to determine whether deprivation of evidence is reversible error.”). The

 2 test considers whether (1) the state “either breached some duty or intentionally

 3 deprived the defendant of evidence[,]” (2) the lost or destroyed evidence is

 4 material, and (3) the defendant suffered prejudice as a result of the “suppression”

 5 of the material evidence. Chouinard, 1981-NMSC-096, ¶ 16 (internal quotation

 6 marks and citation omitted). Courts are to apply “a pragmatic balancing approach”

 7 by “[w]eigh[ing] the degree of negligence or bad faith involved, the importance of

 8 the evidence lost, and the evidence of guilt adduced at the trial in order to come to

 9 a determination that will serve the ends of justice.” Id. ¶ 13 (internal quotation

10 marks and citation omitted); see Redd, 2013-NMCA-089, ¶ 24 (“The purpose of

11 this test is to assure that the district court arrived at a determination that will serve

12 the ends of justice.”).

13   {38}   The remedy selected—e.g., “[e]xclusion of all evidence which the lost

14 evidence might have impeached, or admission with full disclosure of the loss and

15 its relevance and import[,]” Chouinard, 1981-NMSC-096, ¶ 23—must be

16 commensurate with and reflect the conclusion reached through the balancing of the

17 factors. See id. (“The choice between these alternatives must be made by the trial

18 court, depending on its assessment of materiality and prejudice.”); cf. Ware, 1994-

19 NMSC-091, ¶ 26 (describing the different remedies available depending on

20 whether a failure to collect evidence was “done in bad faith,” constituted “gross[]


                                              27 
      
                                                                                              


 1 negligen[ce,]” or was “merely negligent, an oversight, or done in good faith”).

 2 “Determination of materiality and prejudice must be made on a case-by-case

 3 basis.” Chouinard, 1981-NMSC-096, ¶ 25. “The importance of the lost evidence

 4 may be affected by the weight of other evidence presented, by the opportunity to

 5 cross-examine, by the defendant’s use of the loss in presenting the defense, and

 6 other considerations.” Id. Thus, “even if all three requirements of the . . . test are

 7 met, [imposition of a remedy] does not necessarily flow as a matter of course.”

 8 Scoggins v. State, 1990-NMSC-103, ¶ 9, 111 N.M. 122, 802 P.2d 631. The

 9 unavailable evidence “must in some way have been determinative of guilt” in order

10 to lead to reversible error where no remedy is provided. Id. (internal quotation

11 marks and citation omitted).

12 The District Court’s Rulings

13   {39}   In a pretrial hearing, the district court found the loss of Lieutenant Lopez’s

14 reports to constitute “gross negligence on the part of the State.” It, therefore, ruled

15 that Lieutenant Lopez would “be allowed to testify as to the contents of that report

16 and his investigation and communications about the circumstances surrounding the

17 investigation and ultimately the death of the purported victim in this case and also

18 his efforts to document and how he documented his investigation and report and

19 the fact that it no longer exists.” The district court additionally indicated that it

20 “would allow the submission of appropriate language to alert the jury as to those


                                              28 
      
                                                                                           


 1 problems if that testimony is indeed elicited during trial . . . and then give the

 2 proper instructions.” (Emphasis added.)

 3   {40}   At trial, defense counsel elicited testimony from Lieutenant Lopez regarding

 4 the standard process for writing and filing police reports and that despite saving

 5 both reports he wrote in this case on his computer, neither was “in the case file.”

 6 Lieutenant Lopez testified that he had written a report documenting his

 7 investigation as well as a supplemental report based on conversations he had with

 8 “the pathologist from [OMI]” and the district attorney’s office on the day after the

 9 incident. While he was not allowed to repeat the statements made to him by the

10 pathologist and the district attorney based on the State’s hearsay objection,

11 Lieutenant Lopez was allowed to testify that he relayed the information he

12 received in those conversations to Detective Martinez. Detective Martinez, in turn,

13 testified that after speaking with Lieutenant Lopez, he amended the charges that

14 had originally been filed against Defendant. Based on the State’s objection as to

15 relevance, Lieutenant Lopez was also not allowed to answer defense counsel’s

16 question, “So was there, at any point, any other person or entity that you wanted to

17 pursue investigating or filing charges against?” However, the district court allowed

18 Lieutenant Lopez to answer whether anyone else had been charged in connection

19 with Victim’s death, to which Lieutenant Lopez answered, “No.” Regarding the




                                             29 
      
                                                                                           


 1 contents of the missing reports, Lieutenant Lopez was never asked any questions

 2 by either defense counsel or the State.

 3   {41}   During the jury instruction conference, defense counsel represented to the

 4 district court that “the remedy that the [c]ourt selected for [the lost or missing]

 5 evidence was that [Defendant] would be given the chance to instruct the jury on

 6 that. That was the specific remedy, as opposed to suppressing the evidence or

 7 anything touching on the evidence.” The district court did not “recall any statement

 8 that [the jury] would be instructed on the loss of that information[,]” but rather

 9 remembered ruling that it “was going to allow [Defendant] to develop all of the

10 testimony about evidence that was collected at the time of the incident, and then

11 subsequently lost, and also to have the opportunity to argue to the [j]ury on a

12 general theory or whatever theory [Defendant] like[s] as to reasonable doubt, that

13 that information, if it was before the [j]ury, may exculpate him from the alleged

14 charges in the case.” After confirming the accuracy of its recollection by listening

15 to a recording of the pretrial hearing, the district court denied Defendant’s

16 requested instructions.

17 The District Court Properly Denied Defendant’s Requested Instruction
18 Regarding Lieutenant Lopez’s Lost Reports

19   {42}   Defendant argues that the district court erred because it failed to “consider[]

20 the merits of the defense request anew” and instead “simply rejected the

21 instruction[] as not having been granted previously.” We conclude that the record
                                              30 
      
                                                                                              


 1 does not support this characterization of the district court’s ruling and that the

 2 district court properly denied Defendant’s instruction because Defendant failed to

 3 establish (1) the materiality of the lost evidence, and (2) that he was prejudiced by

 4 its unavailability. We briefly explain.

 5   {43}   The record evinces that the district court appreciated that it should consider

 6 an instruction to the jury regarding Lieutenant Lopez’s lost reports as a possible

 7 alternative remedy instead of excluding evidence or dismissing charges as

 8 Defendant originally requested. The district court stated that it “would allow the

 9 submission of appropriate language to alert the jury as to those problems if that

10 testimony is indeed elicited during trial . . . and then give the proper instructions.”

11 (Emphasis added.) At best, then, the district court indicated a contingent agreement

12 to instruct the jury on lost evidence should Defendant meet his burden to establish

13 entitlement to the instruction.

14   {44}   Defendant appears to believe that the mere fact that Lieutenant Lopez

15 testified that his reports were lost was enough to entitle Defendant to a lost-or-

16 destroyed evidence instruction. But that is not what Chouinard and its progeny

17 instruct. A defendant who seeks a lost-or-destroyed evidence instruction must also

18 establish that the lost evidence is material, i.e., in some way “determinative of

19 guilt[,]” Scoggins, 1990-NMSC-103, ¶ 9 (internal quotation marks and citation

20 omitted), and further that he or she is prejudiced by the suppression of the material


                                              31 
      
                                                                                            


 1 evidence. Where the defendant fails to establish both the materiality of the lost

 2 evidence and that its absence from trial resulted in prejudice, it is not reversible

 3 error if the district court provides no remedy. See Chouinard, 1981-NMSC-096,

 4 ¶¶ 24, 26 (explaining that “where the state shows it did not act in bad faith, the

 5 defendant must show materiality and prejudice” and concluding in that case that

 6 the district court did not abuse its discretion by denying the defendant’s motion to

 7 dismiss where there was not “a realistic basis, beyond extrapolated speculation, for

 8 supposing the availability of the lost evidence would have undercut the

 9 prosecution’s case”).

10   {45}   On the record before us, we are unable to conclude that the district court

11 abused its discretion in refusing Defendant’s requested lost-evidence instruction in

12 light of the evidence presented at trial. Defendant’s primary theory of the case was

13 that it was not his admitted actions of beating Victim but rather the negligence of

14 the paramedics responding to the 911 call (i.e., possible improper intubation of

15 Victim) that caused Victim’s death. Through the testimony of Dr. Merl and Dr.

16 Aurelius, Defendant was able to develop his theory, even in the absence of

17 Lieutenant Lopez’s reports. Dr. Merl testified that she reintubated Victim because

18 she “could not verify where [the original breathing tube] was.” While she initially

19 thought the tube was properly placed, she “couldn’t be . . . sure[,] [s]o [she] . . .

20 reintubated him.” On cross-examination, Dr. Aurelius testified that “[t]here was a


                                            32 
      
                                                                                           


 1 note [in the OMI file with] a question about a physician who had called [OMI] and

 2 . . . said that there were problems with intubation in the field, and that the

 3 physician had questions about where the tube was located[.]” However, Dr.

 4 Aurelius further testified on redirect examination that based on the beating Victim

 5 sustained and the symptoms he had prior to any medical intervention, it would

 6 have been her expectation that Victim “would have expired and died . . . if he had

 7 not gotten help.”

 8   {46}   Defendant fails to explain how the absence of Lieutenant Lopez’s reports—

 9 which Defendant describes as “explain[ing] [Lieutenant Lopez’s] decision not to

10 charge [Defendant] with [Victim’s] death”—was in any way determinative of

11 Defendant’s guilt and prejudiced him. In light of the foregoing evidence, we

12 cannot say the district court abused its discretion in refusing to give Defendant’s

13 remedial lost-evidence instruction based on what we understand to be the district

14 court’s determination that Defendant failed to establish that Lieutenant Lopez’s

15 lost reports were material and that the suppression of those reports prejudiced him.

16 See Chouinard, 1981-NMSC-096, ¶ 25 (“The importance of the lost evidence may

17 be affected by the weight of other evidence presented, by the opportunity to cross-

18 examine, by the defendant’s use of the loss in presenting the defense, and other

19 considerations.”); Redd, 2013-NMCA-089, ¶ 31 (“When evaluating prejudice, we

20 examine the importance of the missing evidence to the defendant and the strength


                                            33 
      
                                                                                            


 1 of the other evidence of the defendant’s guilt.” (alterations, internal quotation

 2 marks, and citation omitted)).

 3 IV.      The District Court Properly Sentenced Defendant to Six Years’
 4          Imprisonment Based on His Aggravated Battery Conviction

 5   {47}   Defendant argues that the district court imposed an illegal sentence of six

 6 years for Defendant’s aggravated battery conviction. Defendant contends that the

 7 maximum basic sentence for aggravated battery, a third degree felony, is three

 8 years’ imprisonment. See NMSA 1978, § 30-3-5(C) (1969) (providing that

 9 “[w]hoever commits aggravated battery inflicting great bodily harm . . . or . . . in

10 any manner whereby . . . death can be inflicted is guilty of a third degree felony”),

11 NMSA 1978, § 31-18-15(A)(11) (2016) (providing that the basic sentence “for a

12 third degree felony” is “three years imprisonment”). While Defendant

13 acknowledges that Section 31-18-15(A)(8) provides that the basic sentence “for a

14 third degree felony resulting in the death of a human being” is six years’

15 imprisonment and that the jury here returned a special verdict finding that

16 Defendant’s “actions were a significant cause of the death of [Victim,]” Defendant

17 argues that “[t]he Legislature intended to reserve the six-year sentence for crimes

18 designated as a ‘third degree felony resulting in the death of a human being[]’ in

19 [Section 31-18-15(A)(8)].” In other words, under Defendant’s reading of Section

20 31-18-15(A)(8), the basic sentence of six years is intended to apply in the case of

21 someone convicted of voluntary manslaughter, statutorily designated as “a third
                                             34 
      
                                                                                               


 1 degree felony resulting in the death of a human being,” NMSA 1978, § 30-2-3(A)

 2 (1994), but not in the circumstances of this case, where Defendant was acquitted of

 3 voluntary manslaughter. Defendant’s interpretation of the applicability of Section

 4 31-18-15(A)(8) ignores basic rules of statutory construction, disregards a long line

 5 of precedential case law, and is unavailing.

 6   {48}   Whether the district court should have sentenced Defendant under Section

 7 31-18-15(A)(8) or (A)(11) involves a question of statutory construction, which we

 8 review de novo. See State v. Juan, 2010-NMSC-041, ¶ 37, 148 N.M. 747, 242 P.3d
9 314. “The principal command of statutory construction is that the court should

10 determine and effectuate the intent of the [L]egislature using the plain language of

11 the statute as the primary indicator of legislative intent.” Id. (internal quotation

12 marks and citation omitted). “[W]here the meaning of the statutory language is

13 plain, and where the words used by the Legislature are free from ambiguity, there

14 is no basis for interpreting the statute.” State v. Shije, 1998-NMCA-102, ¶ 6, 125

15 N.M. 581, 964 P.2d 142 (internal quotation marks and citation omitted). “The plain

16 meaning rule requires that statutes be given effect as written without room for

17 construction unless the language is doubtful, ambiguous, or an adherence to the

18 literal use of the words would lead to injustice, absurdity or contradiction, in which

19 case the statute is to be construed according to its obvious spirit or reason.” State v.




                                              35 
      
                                                                                           


 1 Boyse, 2013-NMSC-024, ¶ 9, 303 P.3d 830 (internal quotation marks and citation

 2 omitted).

 3   {49}   As noted above, Section 31-18-15(A)(8) provides that “the basic sentence of

 4 imprisonment . . . for a third degree felony resulting in the death of a human

 5 being[ is] six years imprisonment[.]” By its plain language, the statute does not

 6 limit the six-year sentence to “crimes designated as” a third degree felony resulting

 7 in the death of a human being as Defendant suggests. To so construe the

 8 applicability of Subsection (A)(8) would require that we read the words “crimes

 9 designated as” into the statute, something we will not do. See State v. Benally,

10 2015-NMCA-053, ¶ 7, 348 P.3d 1039 (“We will not read language into the statute

11 that is not there, especially when the statute makes sense as written.” (alteration,

12 internal quotation marks, and citation omitted)). It would also require that we

13 ignore our Supreme Court’s interpretation of Section 31-18-15’s two-tiered basic

14 sentencing structure. See State v. McDonald, 2004-NMSC-033, ¶ 7, 136 N.M. 417,

15 99 P.3d 667 (construing a previous, but materially comparable, version of Section

16 31-18-15 and explaining that the statute’s language evinced that “the [L]egislature

17 has chosen one basic sentence for generic second and third degree felonies, and a

18 different basic sentence with a greater penalty when an additional fact is found: a

19 crime ‘resulting in death’ ”). Finally, it would establish a rule that runs counter to

20 the obvious reason the Legislature enacted that two-tiered system: to punish more


                                             36 
      
                                                                                          


 1 harshly acts that result in another person’s death. Rather than leading to an “absurd

 2 result” or a “miscarriage of justice” as Defendant argues, reading Section 31-18-15

 3 to impose a longer sentence when a person’s “unlawful touching or application of

 4 force to the person of another with intent to injure[,]” § 30-3-5, i.e., aggravated

 5 battery, results in the other person’s death rather than merely great bodily harm, is

 6 consistent with both the plain language of and purpose underlying the statute. The

 7 district court properly sentenced Defendant to six years’ imprisonment for

 8 committing an aggravated battery that resulted in the death of a human being.

 9 CONCLUSION

10   {50}   For the foregoing reasons, we affirm Defendant’s convictions and sentence.




                                             37 
      
                                                                                   


1   {51}   IT IS SO ORDERED.


2                                                ______________________________
3                                                J. MILES HANISEE, Judge

4 WE CONCUR:


5 __________________________________
6 M. MONICA ZAMORA, Chief Judge
   
   
7 ___________________________________________ 
8 JULIE J. VARGAS, Judge




                                           38